Order entered October 13, 2014




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                        No. 05-14-00981-CR

                                 RORY HOGENSON, Appellant

                                                  V.

                               THE STATE OF TEXAS, Appellee

                        On Appeal from the 59th Judicial District Court
                                   Grayson County, Texas
                               Trial Court Cause No. 063011

                                              ORDER
       The Court GRANTS court reporter Cindy Bardwell’s October 10, 2014 request for an

extension of time to file the reporter’s record. We ORDER Ms. Bardwell to file the complete

record, including all exhibits, within THIRTY DAYS of the date of this order.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to Cindy

Bardwell, official court reporter, 59th Judicial District Court, and to counsel for all parties.


                                                        /s/    ADA BROWN
                                                               JUSTICE